Exhibit 10.2

ENERGY PARTNERS, LTD.

2009 LONG TERM INCENTIVE PLAN

OPTION AWARD AGREEMENT

1. Grant of Stock Option. Energy Partners, Ltd., a Delaware corporation (the
“Corporation”), pursuant to the Energy Partners, Ltd. 2009 Long Term Incentive
Plan (the “Plan”), hereby grants to the participant named below an option (the
“Stock Option”) to purchase shares of its Common Stock, on the terms set forth
herein (this entire agreement being the “Option Award Agreement”):

 

Participant:    Gary Hanna (the “Participant”) Date of Grant:    September 30,
2009 Number of shares:    68,116 shares of Common Stock Exercise price:   
$10.00 per share or, if greater, the Market Value Per Share of the Common Stock
as of the date hereof (the “Option Price”) Type of option:    Nonstatutory Stock
Option

2. Exercise and Expiration Dates.

(a) Unless the Stock Option vests earlier in accordance with Section 4 or 7, the
Stock Option will vest and become exercisable ratably over a 36-month period
beginning on the Date of Grant (the “Vesting Period”); provided, however, that
the vesting for the first six months of the Vesting Period (the “Initial
Period”) shall be deferred until the end of the initial period such that (i) the
portion of the Stock Option that would have otherwise vested during the Initial
Period will automatically vest and become exercisable on the first day following
the expiration of the Initial Period and (ii) any remaining unvested portion of
the Stock Option shall vest ratably on a monthly basis over the remainder of the
Vesting Period, subject to the Participant’s remaining continuously employed by
the Corporation up to and through each such vesting date.

(b) Any vested portion of the Stock Option will expire on, and may not be
exercised after, the date that is 30 months following the applicable vesting
date of such vested Stock Options.

3. Payment of Exercise Price. The exercise price for shares purchased by the
Participant may be paid (a) in cash or by check acceptable to the Corporation,
(b) by the actual or constructive transfer to the Corporation of shares of
Common Stock owned by the Participant for at least six months (or, with the
consent of the Committee, for less than six months) having an aggregate Market
Value Per Share at the date of exercise equal to the aggregate Option Price,
(c) with the consent of the Committee, by authorizing the Corporation to
withhold a number of shares of Common Stock having an aggregate Market Value Per
Share on the date of exercise equal to the aggregate Option Price, or (d) by a
combination of the foregoing methods; provided,



--------------------------------------------------------------------------------

however, that the payment methods described in clauses (b), (c) and (d) will not
be available at any time the Corporation is prohibited from purchasing or
acquiring such shares of Common Stock. The Participant may also make
arrangements satisfactory to the Corporation for the deferred payment of the
aggregate Option Price from the proceeds of a sale through a broker of some or
all of the shares to which such exercise relates.

4. Termination of Employment. If the Participant’s employment is terminated by
the Corporation for Cause, the Stock Option will expire immediately and the
unexercised portion thereof will be forfeited on the Date of the Termination. If
(a) the Participant’s employment is terminated in an Involuntary Termination, or
(b) the Participant voluntarily terminates employment for Good Reason, the
portion of the nonvested Stock Option that would have vested during the six
months immediately following the Date of Termination will automatically and
immediately vest and such portion of the nonvested Stock Option will be
exercisable by the Participant, in whole or in part, for a period of not less
than 30 months following the Date of Termination. For purposes of this
Agreement, “Cause,” “Date of Termination,” “Involuntary Termination” and “Good
Reason” are as defined in the employment agreement between the Participant and
the Corporation (the “Employment Agreement”).

If the Participant’s employment terminates by reason of permanent disability or
death, the vested portion of the Stock Option will expire 30 months after the
Date of Termination, and the nonvested portion of the Stock Option will be
forfeited upon the Date of Termination. If the Participant’s employment
terminates for any reason other than those previously described in this
Section 4, then the vested portion of the Stock Option will expire 30 months
days after the Date of Termination, and the nonvested portion of the Stock
Option will be forfeited upon the Date of Termination.

5. Corporation’s Repurchase Rights. The Corporation will have the right to
repurchase all or any shares of Common Stock issued to the Participant upon the
exercise of the Stock Option (the “Shares”) in accordance with the provisions of
Section 12 of the Plan, which gives the Corporation the right to repurchase all
or any portion of such Common Stock issued to Participant only if the
Corporation’s Common Stock is not required to be registered under Section 12 of
the Securities Exchange Act of 1934, as amended.

6. Transferability. Except as otherwise determined by the Committee, no Stock
Option will be transferable by the Participant other than by will or the laws of
descent and distribution. No Stock Option will be exercisable during the
Participant’s lifetime by any person other than the Participant or the
Participant’s guardian or legal representative.

7. Change of Control. Notwithstanding the exercise dates and vesting schedule
set forth in this Option Award Agreement, upon a Change of Control while the
Participant is employed by the Corporation, the nonvested portion of the Stock
Option will automatically and immediately vest and the Stock Option will be
exercisable by the Participant in whole or in part for a period of not less than
30 months after the occurrence of such Change of Control. In no event will the
Stock Option be exercisable after the expiration date described herein. For
purposes of this Option Award Agreement, “Change of Control” shall have the
meaning set forth in the Plan.

 

2



--------------------------------------------------------------------------------

8. Other Terms and Conditions. The Participant will not have any of the rights
of a stockholder of the Corporation with respect to the shares of Common Stock
subject to this Stock Option except to the extent that one or more certificates
representing such shares of Common Stock have been delivered to the Participant,
or the Participant has been determined to be a stockholder of record by the
Corporation’s transfer agent, upon due exercise of this Stock Option. Further,
nothing herein will confer upon the Participant any right to become or remain in
the service or employ of the Corporation or any Subsidiary, nor limit or affect
in any manner the right of the Corporation to terminate the service or
employment or adjust the compensation of the Participant.

Any amendment to the Plan will be deemed to be an amendment to this Option Award
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment will adversely affect the rights of the Participant
under this Option Award Agreement without the Participant’s consent.

This Option Award Agreement is subject to all other terms and conditions of the
Plan. Capitalized terms used herein but not defined will have the meanings
assigned to those terms in the Plan. Copies of the Plan may be obtained from the
Corporation. By executing this Option Award Agreement, the Participant agrees to
the terms set forth above and agrees to be bound by the provisions of the Plan.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

This Option Award Agreement is executed by the Corporation on this 1st day of
October, 2009, effective as of the date hereof.

 

ENERGY PARTNERS, LTD. By:  

/s/ John H. Peper

  John H. Peper   Executive Vice President

The undersigned Participant hereby acknowledges receipt of an executed original
of this agreement and accepts the award granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions hereinabove set forth.

 

/s/ Gary Hanna

Gary Hanna Date:   October 1, 2009

[SIGNATURE PAGE TO GARRY HANNA OPTION AWARD AGREEMENT]